
	

116 HR 4436 IH: National Poverty Research Center Authorization Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		116th CONGRESS
		1st Session
		H. R. 4436
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2019
			Mr. Pocan (for himself, Ms. Norton, and Ms. Jayapal) introduced the following bill; which was referred to the Committee on Oversight and Reform
		
		A BILL
		To authorize a National Poverty Research Center.
	
	
 1.Short titleThis Act may be cited as the National Poverty Research Center Authorization Act. 2.National Poverty Research Center (a)EstablishmentThe Secretary of Health and Human Services shall award, every 5 years, one or more 5-year grants or cooperative agreements with institutions of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))) to operate one or more National Poverty Research Centers.
			(b)Research
 (1)In generalNational Poverty Research Centers shall perform poverty policy research, poverty policy research training, and poverty policy research dissemination.
 (2)CollaborationNational Poverty Research Centers shall coordinate formal networks in order to facilitate a sustainable, nationwide infrastructure of poverty policy researchers and to better inform public policies that seek to reduce poverty and its effects in the United States.
				
